Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is claiming a filtration device.  It is not clear what causing the “filtration”.  Would it be filter element or centrifugal separation?
Claim 2-10 depend on claim 1; and hence are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schook (US 20120103423).
As regarding claim 1, Schook discloses the claimed invention for a filtration device, including: a casing, including an inlet passage and an outlet passage which are arranged along an extension direction; a plurality of blades, relative to the extension direction, extending spirally on an inner circumferential wall of the inlet passage; a guiding mechanism, including a first tapering portion tapered in a direction toward the inlet passage, disposed in the casing and located between the plurality of blades and the outlet passage (annotated fig. 1).

    PNG
    media_image1.png
    353
    741
    media_image1.png
    Greyscale

As regarding claim 2, Schook discloses all of limitations as set forth above.  Schook discloses the claimed invention for wherein the guiding mechanism further includes a second tapering portion tapered in a direction toward the outlet passage, as viewed in a radial direction perpendicular to the extension direction, the first tapering 
As regarding claim 4, Schook discloses all of limitations as set forth above.  Schook discloses the claimed invention for wherein the casing further includes a cylinder portion arranged on the extension direction and a particle collection passage transversely connected to the cylinder portion, the particle collection passage is located radially out of the outlet passage, and the particle collection passage at least partially protrudes beyond the cylinder portion toward the extension direction as viewed in an axial direction of the particle collection passage (annotated fig. 1).
As regarding claim 5, Schook discloses all of limitations as set forth above.  Schook discloses the claimed invention for wherein the casing further includes a guiding portion (annotated fig. 1) which is obliquely connected between the cylinder portion and the particle collection passage and radially expands outwardly in a direction away from the outlet passage, and the guiding portion is located out of the cylinder portion as viewed in the axial direction of the particle collection passage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schook (US 20120103423).
As regarding claim 3, Schook discloses all of limitations as set forth above.  Schook discloses the claimed invention except for wherein the guiding mechanism is formed as an oval structure and includes a sharp end and a blunt end which are disposed opposite to each other, the first tapering portion is the sharp end, and the second tapering portion is the blunt end.  The shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 6 contains allowable subject matter because prior art does not teach fairly suggested wherein the guiding mechanism further includes a second tapering portion tapered in a direction toward the outlet passage, as viewed in a radial direction 

Claims 8-10 depend on claim 7; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUNG H BUI/           Primary Examiner, Art Unit 1773